Per Curiam. This cause coming to be heard on the Joint Stipulation of the parties hereto, and the Court being fully advised in the premises; This Court finds that this claim is for damages sustained by Claimant’s subrogee, Silverio Curiel, when his 1971 Ford automobile was stolen by one Rafael Arroyo, a runaway student of the Hanna City State Boys’ School on July 23, 1973. Upon presentation of a claim for said damages by Claimant’s subrogee, Claimant paid to Silverio Curiel the sum of $265.23, as substantiated by the exhibits attached to Claimant’s complaint. It is hereby ordered that the sum of Two Hundred Sixty-Five and 23/100 Dollars ($265.23) be awarded to Claimant in full satisfaction of any and all claims presented to the State of Illinois under the above-captioned cause.